199 Pa. Super. 1 (1962)
Commonwealth
v.
Keenan, Appellant.
Superior Court of Pennsylvania.
Argued June 16, 1962.
September 13, 1962.
*2 Before RHODES, P.J., WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (ERVIN, J., absent).
*3 I. Raymond Kremer, for appellant.
Burton Satzberg, Assistant District Attorney, with him Louis F. McCabe, and Arlen Specter, Assistant District Attorneys, Paul M. Chalfin, First Assistant District Attorney, and James C. Crumlish, Jr., District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, September 13, 1962:
The sentence of the Court of Quarter Sessions of the Peace of Philadelphia County is affirmed on the opinion of Judge DOTY, for the court below, reported at 28 Pa. D. & C. 2d 41.